The plaintiff in error, hereinafter referred to as the defendant, was convicted of perjury and sentenced to serve a term of ten years in the state penitentiary, from which judgment the defendant has appealed.
A petition in error, with case-made attached, was filed in this court on August 7, 1929. Under the rules of this court, where the appeal is not supported by brief, *Page 397 
and no appearance made by the defendant, it is assumed that the appeal has been abandoned or is without merit.
The record has been carefully examined, and we find the information sufficiently charges an offense of perjury; that the evidence supported the charge. The instructions of the court were reasonably fair to the defendant. There are some minor errors appearing in the record committed by the trial court, but, in view of the fact that the appeal has not been followed up by the defendant, they are not deemed sufficient to justify the court in reversing the case.
Finding no fundamental or prejudicial errors in the record sufficient to warrant a reversal, the judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.